EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:1/12/09 through 2/28/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28U.S.C.Section1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ERIN D. PICKENS Date:March13, 2009 Signature of Authorized Individual Erin D. Pickens CFO, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET January 31, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC ASSETS REAL ESTATE INVENTORY $ 4,172,452 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 10,931,824 RESTRICTED CASH 253,739 GOODWILL 1,222,893 1,469,450 CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 1,948,161 DUE FROM AFFILIATE 535,149,325 PREPAID EXPENSES 3,549,764 DEPOSITS AND OTHER ASSETS 4,947,047 32,253 INVESTMENTS IN SUBSIDIARIES (161,177,141 ) (61,482,405 ) (56,403,502 ) (29,014,157 ) DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES 3,776,967 TOTAL ASSETS $ 404,775,031 $ 1,501,703 $ (61,482,405 ) $ (56,403,502 ) $ (29,014,157 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 169,666,867 $ ACCRUED PROPERTY TAXES - ACCRUED INTEREST 5,144,060 ACCOUNTS PAYABLE TRADE 1,177,242 DUE TO AFFILIATE 460,562,551 ACCOUNTS PAYABLE AND OTHER LIABILITIES 15,321,108 129,900 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 651,871,828 129,900 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (247,096,797 ) 1,371,803 (61,482,405 ) (56,403,502 ) (29,014,157 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 404,775,031 $ 1,501,703 $ (61,482,405 ) $ (56,403,502 ) $ (29,014,157 ) (169,840,296 ) RE of consolidated subs 8,663,156 Investment in Keane Stud (161,177,141 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET January 31, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL CONTRACTS RECEIVABLE ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (309,371 ) 15,097 (1,473 ) (145,861 ) (3,654,822 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (309,371 ) $ 15,097 $ (1,473 ) $ (145,861 ) $ (3,654,822 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE ACCRUED PROPERTY TAXES ACCRUED INTEREST ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (309,371 ) 15,097 (1,473 ) (145,861 ) (3,654,822 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (309,371 ) $ 15,097 $ (1,473 ) $ (145,861 ) $ (3,654,822 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET January 31, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon. LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ 54,168 $ 18,498,900 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,433,820 - LESS:ACCUMULATED DEPRECIATION - - (2,007,328 ) - NET RENTAL REAL ESTATE - - - 29,435,616 - CASH AND CASH EQUIVALENTS 300 - 47,486 - RESTRICTED CASH 18,500 - 37,406 - GOODWILL - CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - - 15,059 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 2,523,939 - - - PREPAID EXPENSES 10,830 417 51,000 417 DEPOSITS AND OTHER ASSETS 5,072 - 23,090 688,352 INVESTMENTS IN SUBSIDIARIES 253,987 - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - - 75,379 65,455 TOTAL ASSETS $ 253,987 $ 2,612,809 $ 18,499,317 $ 29,685,036 $ 3,963,575 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED PROPERTY TAXES 1,869 9,737 338,104 - ACCRUED INTEREST - 235,248 715,159 108,425 ACCOUNTS PAYABLE TRADE 1,799 190,874 95,296 - DUE TO AFFILIATE - 37,810,323 3,791,057 9,435,573 ACCOUNTS PAYABLE AND OTHER LIABILITIES 88,500 2,934,191 1,124,704 167,099 TENANT SECURITY DEPOSITS - - 95,737 - TOTAL LIABILITIES - 92,169 48,870,773 47,618,553 13,311,095 MINORITY INTEREST - SHAREHOLDERS'DEFICIT 253,987 2,520,640 (30,371,458 ) (17,933,517 ) (9,347,520 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 253,987 $ 2,612,809 $ 18,499,317 $ 29,685,036 $ 3,963,575 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET January 31, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ 16,625,841 $ 7,585,551 $ 12,360,940 $ 7,714,814 $ 411,879 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,000 RESTRICTED CASH 273,526 25,116 - - 99,939 GOODWILL - CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 645,786 - - 8,588,225 PREPAID EXPENSES 652 115,005 567 542 - DEPOSITS AND OTHER ASSETS 14,839 644,491 - 4,000 67,291 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 24,880 30,000 - TOTAL ASSETS $ 16,914,857 $ 9,040,904 $ 12,391,507 $ 7,719,431 $ 9,168,334 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 15,119,023 $ 2,855,733 $ 3,900,000 $ 8,970,000 $ - ACCRUED PROPERTY TAXES - 200,991 6,186 250,069 335,541 ACCRUED INTEREST 787,096 19,888 134,740 174,110 - ACCOUNTS PAYABLE TRADE 105,040 52,750 5,886 46,052 11,666 DUE TO AFFILIATE 43,530,312 - 7,993,695 12,633,797 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 648,408 714,957 351,000 120 444,543 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 60,189,879 3,844,320 12,391,507 22,074,148 791,749 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (43,275,021 ) 5,196,584 - (14,354,718 ) 8,376,584 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 16,914,857 $ 9,040,904 $ 12,391,507 $ 7,719,431 $ 9,168,334 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET January 31, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 77,802,979 $ - $ - $ - LAND 1,294,027 - 2,535,600 3,464,400 - BUILDING IMPROVEMENTS 6,053,998 - 27,541,096 1,809,711 - LESS:ACCUMULATED DEPRECIATION (2,012,126 ) - (301,420 ) (463 ) - NET RENTAL REAL ESTATE 5,335,899 - 29,775,275 5,273,648 - CASH AND CASH EQUIVALENTS - 56,599 9,434 - - RESTRICTED CASH - 172,916 163,585 - - GOODWILL - CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT 85,410 289 6,266 - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - PREPAID EXPENSES 108,692 555 27,418 1,863 - DEPOSITS AND OTHER ASSETS 45,605 - 22,838 73,709 - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 400,150 34,331 - - TOTAL ASSETS $ 5,575,606 $ 78,433,487 $ 30,039,148 $ 5,349,219 $ - LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 5,454,717 $ 66,793,680 $ 22,899,761 $ 5,589,164 $ - ACCRUED PROPERTY TAXES 139,805 - 401,985 33,573 - ACCRUED INTEREST 174,597 260,995 1,365,282 338,046 - ACCOUNTS PAYABLE TRADE 36,989 436,297 45,883 120,711 - DUE TO AFFILIATE 2,592,725 8,027,864 7,940,359 4,954,940 892,891 ACCOUNTS PAYABLE AND OTHER LIABILITIES 425,768 3,141,384 1,470,808 490,836 - TENANT SECURITY DEPOSITS 42,341 82,640 81,719 2,604 - TOTAL LIABILITIES 8,866,943 78,742,860 34,205,797 11,529,874 892,891 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (3,291,336 ) (309,372 ) (4,166,649 ) (6,180,655 ) (892,891 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 5,575,606 $ 78,433,487 $ 30,039,148 $ 5,349,219 $ - - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET January 31, 2009 (Continued) Unaudited – For Internal Use Only Non Filing Entities Combined Eliminations Topsides Total ASSETS REAL ESTATE INVENTORY $ 122,523,657 $ 6,066,463 $ - $ 277,026,995 LAND 71,198,168 88,501,320 BUILDING IMPROVEMENTS 438,913,756 495,752,380 LESS:ACCUMULATED DEPRECIATION (115,110,397 ) (119,431,734 ) NET RENTAL REAL ESTATE 395,001,527 - - 464,821,965 CASH AND CASH EQUIVALENTS 439,521 (428,094 ) 649,651 11,707,871 RESTRICTED CASH 11,642,666 408 12,687,800 GOODWILL - 2,692,343 CONTRACTS RECEIVABLE - - ACCOUNTS RECEIVABLE BASE RENT 494,523 601,547 MISCELLANEOUS ACCOUNTS RECEIVABLE 315,165 397,686 (294,805 ) 2,366,208 DUE FROM AFFILIATE 148,661,810 (695,569,085 ) - PREPAID EXPENSES 2,844,322 (23,724 ) 214,269 6,902,588 DEPOSITS AND OTHER ASSETS 1,320,922 (373,964 ) 7,515,545 INVESTMENTS IN SUBSIDIARIES - 320,582,803 8,663,155 DEFERRED TAX ASSET - 1,275,812 1,275,812 DEFERRED FINANCING EXPENSES 5,375,410 9,782,572 TOTAL ASSETS $ 688,619,523 $ (369,347,915 ) $ 1,845,336 $ 806,044,401 LIABILITIES AND SHAREHOLDERS' DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 606,554,028 $ 960,551,867 ACCRUED PROPERTY TAXES 2,047,910 102,556 3,868,326 ACCRUED INTEREST 7,817,928 17,275,576 ACCOUNTS PAYABLE TRADE 1,875,491 8 4,201,984 DUE TO AFFILIATE 65,555,824 (665,721,912 ) - ACCOUNTS PAYABLE AND OTHER LIABILITIES 17,799,418 (104,622 ) 1,845,385 46,993,506 TENANT SECURITY DEPOSITS 2,355,329 2,660,370 TOTAL LIABILITIES 704,005,927 (665,723,970 ) 1,845,385 1,035,551,631 MINORITY INTEREST - 17,589,619 17,589,619 SHAREHOLDERS'DEFICIT (15,386,404 ) 278,786,435 (49 ) (247,096,848 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 688,619,523 $ (369,347,915 ) $ 1,845,336 $ 806,044,401 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Month Ended January 31, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER 20,467 78,696 TOTAL REVENUE 20,467 78,696 - - - EXPENSES: COST OF SALES - - PROPERTY OPERATIONS - - DEPRECIATION - - IMPAIRMENT CHARGES - - GENERAL AND ADMINISTRATIVE 1,241,994 175,886 TOTAL EXPENSES 1,241,994 175,886 - - - OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES (1,944,736 ) - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - - INTEREST INCOME 20,775 - INTEREST EXPENSE (702,836 ) - GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - - GAIN (LOSS) ON SALE OF REAL ESTATE - - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - - TOTAL OTHER INCOME AND EXPENSES (2,626,797 ) - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (3,848,324 ) $ (97,190 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Month Ended January 31, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER TOTAL REVENUE - EXPENSES: COST OF SALES PROPERTY OPERATIONS DEPRECIATION IMPAIRMENT CHARGES GENERAL AND ADMINISTRATIVE TOTAL EXPENSES - OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES INTEREST INCOME INTEREST EXPENSE GAIN (LOSS) ON EXTINGUISHMENT OF DEBT GAIN (LOSS) ON SALE OF REAL ESTATE LITIGATION, SETTLEMENTS AND OTHER CLAIMS TOTAL OTHER INCOME AND EXPENSES - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Month Ended January 31, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Bermuda Island Tarragon LLC Trio East REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER - - 262,762 - TOTAL REVENUE - - - 262,762 - EXPENSES: COST OF SALES - PROPERTY OPERATIONS (1,262 ) 9,876 181,594 21,172 DEPRECIATION - - 48,916 - IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE 37 - - 2,040 TOTAL EXPENSES - (1,225 ) 9,876 230,510 23,212 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE - (54,633 ) (178,450 ) (38,666 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - GAIN (LOSS) ON SALE OF REAL ESTATE - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES - - (54,633 ) (178,450 ) (38,666 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ - $ 1,225 $ (64,509 ) $ (146,198 ) $ (61,878 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Month Ended January 31, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon Edgewater Associates, LLC REVENUE: SALES $ 460,100 $ - $ - $ - $ 101,882 RENTAL AND OTHER - - 2,000 - TOTAL REVENUE 460,100 - - 2,000 101,882 EXPENSES: COST OF SALES 460,100 - - 92,105 PROPERTY OPERATIONS 32,729 33,089 19,394 8,002 DEPRECIATION - IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE 24,068 597 - - TOTAL EXPENSES 516,897 33,686 - 19,394 100,107 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE (171,920 ) (32,662 ) (192,991 ) - GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - GAIN (LOSS) ON SALE OF REAL ESTATE - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES (171,920 ) (32,662 ) - (192,991 ) - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (228,717 ) $ (66,347 ) $ - $ (210,385 ) $ 1,775 - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Month Ended January 31, 2009 (Continued) Unaudited - For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Non-Filing Entities Combined REVENUE: SALES $ - $ - $ - $ - $ 242,000 RENTAL AND OTHER 52,846 - 240,074 13,802 6,318,147 TOTAL REVENUE 52,846 - 240,074 13,802 6,560,147 EXPENSES: COST OF SALES - 242,000 PROPERTY OPERATIONS 50,797 52,744 99,066 8,366 3,528,808 DEPRECIATION 15,322 - 63,476 209 1,153,931 IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE - 160,055 TOTAL EXPENSES 66,120 52,744 162,542 8,575 5,084,794 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - 40,323 INTEREST INCOME - INTEREST EXPENSE (46,971 ) (256,377 ) (176,695 ) (41,810 ) (3,422,074 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - (123,888 ) GAIN (LOSS) ON SALE OF REAL ESTATE - 1,462,886 LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES (46,971 ) (256,377 ) (176,695 ) (41,810 ) (2,042,754 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (60,245 ) $ (309,121 ) $ (99,163 ) $ (36,583 ) $ (567,401 ) - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Month Ended January 31, 2009 (Continued) Unaudited - For Internal Use Only Eliminations Disc Ops Reclass Total REVENUE: SALES $ - $ - $ 803,982 RENTAL AND OTHER (78,696 ) (24,693 ) 6,885,404 TOTAL REVENUE (78,696 ) (24,693 ) 7,689,386 EXPENSES: COST OF SALES - - 794,205 PROPERTY OPERATIONS - (115,061 ) 3,929,313 DEPRECIATION - - 1,281,855 IMPAIRMENT CHARGES - - - GENERAL AND ADMINISTRATIVE - 1,604,676 TOTAL EXPENSES - (115,061 ) 7,610,049 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES 1,944,736 - - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - - 40,323 INTEREST INCOME - - 20,775 INTEREST EXPENSE - 11,117 (5,304,968 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - 123,888 - GAIN (LOSS) ON SALE OF REAL ESTATE - (1,462,886 ) - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - - - TOTAL OTHER INCOME AND EXPENSES 1,944,736 (1,327,881 ) (5,243,870 ) DISCONTINUED OPERATIONS - 1,237,513 1,237,513 NET INCOME (LOSS) $ 1,866,040 $ - $ (3,927,020 ) - 13 - TARRAGON CORPORATION CASH FLOW
